EXHIBIT 10.7

 

SCIENTIFIC-ATLANTA EXECUTIVE DEFERRED COMPENSATION PLAN

 

AMENDED AND RESTATED MAY 15, 2002

 

Article I—Introduction

 

1.1 Name of the Plan

 

This Plan shall be known as the Scientific-Atlanta Executive Deferred
Compensation Plan.

 

1.2 Purpose of Plan

 

The purpose of the Plan is to provide eligible executives of Scientific-Atlanta,
Inc., a Georgia corporation, and its subsidiaries the opportunity to defer cash
compensation payable to them for services to Scientific-Atlanta, Inc. and its
subsidiaries.

 

1.3 Date of Plan

 

This Scientific-Atlanta Executive Deferred Compensation Plan was originally made
at Norcross, Georgia, on the 19th day of May, 1993, for the benefit of certain
employees of Scientific-Atlanta, Inc. and its subsidiaries.

 

Article II—Definitions

 

For purposes of this Plan, the following words and phrases shall have the
meanings and applications set forth below:

 

2.1 Annual Incentive Plan Payment

 

The short-term executive incentive payment, if any, earned by a Participant in
the year preceding a Plan Year and payable by the Employer to the Participant in
the Plan Year.

 

2.2 Beneficiary

 

A person or entity designated in accordance with the terms and conditions of
this Plan to receive benefits upon the death of a Participant.

 

2.3 Compensation Deferral Election

 

Each election made by a Participant to defer a portion of his or her
Compensation by executing and submitting an Election Form.

 

2.4 Compensation

 

The total of a Participant’s Salary, Annual Incentive Plan Payment, Long-Term
Incentive Plan (“LTIP”) Payments, any other incentive payments (including the
cash value of restricted stock awards vesting under the LTIP) approved by the
Plan Committee (“Other Incentive Compensation”), amounts to be received by the
Participant under the Executive Deferred Compensation Plan of
Scientific-Atlanta, Inc. originally adopted on December 1, 1985 (“1985 Plan
Payments”), any amounts to be received by the Participant under any Severance
Protection Agreement with, or Severance Protection Plan of, Scientific-Atlanta,
Inc. (“Severance Payments”) and any amounts to be received by the Participant
under the Scientific-Atlanta, Inc. Supplemental Executive Retirement Plan (“SERP
Payments”), which are payable to the Participant by the Employer during a Plan
Year. Compensation shall be calculated before reduction for taxes or for
compensation deferred pursuant to this Plan.

 

1



--------------------------------------------------------------------------------

2.5 Deferred Benefit Account

 

An account maintained pursuant to and in accordance with the terms and
conditions set forth in Article V hereof by or on behalf of the Employer for
each Compensation Deferral Election made by a Participant under this Plan.

 

2.6 Deferred Benefit Commencement Date

 

The date irrevocably designated by a Participant with respect to each
Compensation Deferral Election as the date on which the payment of the Deferred
Benefits that accumulate as a result of such elections are to begin.

 

2.7 Deferred Benefits

 

The amounts payable pursuant to this Plan to a Participant or to his or her
Beneficiary or estate following the Participant’s termination of employment, the
Deferred Benefit Commencement Date, determination of Total Disability, or death.

 

2.8 Determination Date

 

The last day of each Plan Year.

 

2.9 Election Amount

 

The amount of Salary, Annual Incentive Plan Payment, Long-Term Incentive Plan
Payment, Other Incentive Compensation, 1985 Plan Payments, Severance Payments or
SERP Payments to be deferred pursuant to a single Compensation Deferral
Election.

 

2.10 Election Form

 

The form completed by a Participant in order to make one or more Compensation
Deferral Elections, as the same may be amended or revised as herein permitted.

 

2.11 Eligible Compensation

 

The total of a Participant’s Salary and Annual Incentive Plan Payment or sales
incentive payments, payable by the Employer to a Participant during a calendar
year.

 

2.12 Employer

 

Scientific-Atlanta, Inc. or any of its majority owned subsidiaries.

 

2.13 Employment Termination Date

 

The date of a Participant’s termination of employment, determination of Total
Disability, or death, whichever is applicable.

 

2.14 Fixed Income Fund

 

The Fixed Income Fund provides an annual rate of interest equal to the average
of Moody’s Long Term Industrial Bond Rate for the ninety (90) day period ending
on the March 1st preceding the commencement of each Plan Year (rounded to the
next highest one-half (1/2) percentage point), plus 1%, which shall be credited
to that portion of a Participant’s Deferred Benefit Account invested in the
Fixed Income Fund during the Plan Year. Provided, however, that with respect to
any 1985 Plan Payments deferred under this Plan, the interest rate to be
credited to each Deferred Benefit Account established for any such deferral
shall be 14% per annum. Except as otherwise provided by Section 6.2(b) hereof,
interest shall accrue, at the interest rate in effect from time to time, on

 

2



--------------------------------------------------------------------------------

any amounts credited to the Fixed Income Fund from the date on which the amount
is credited until it is paid to the Participant.

 

2.15 Insurance Fund

 

The fund available to eligible Participants for use in purchasing life
insurance. Amounts credited to an Insurance Fund shall be used to pay premiums
on life insurance insuring the life of the Participant, or, at the Participant’s
election, the lives of the Participant and his or her spouse on a joint and
survivor basis, pursuant to such policies of insurance, and with such insurers,
as the Plan Committee may determine from time to time. The Company shall be the
owner of such insurance policy or policies, and the proceeds thereof shall be
payable as provided in an insurance payment proceeds agreement to be entered
into between the Participant and the Company.

 

2.16 Long-Term Incentive Plan Payment

 

The long-term performance payment, if any, earned by a Participant during the
performance period immediately preceding the Plan Year and payable by the
Employer to the Participant in the Plan Year.

 

2.17 Other Incentive Compensation

 

This term is defined in Section 2.4.

 

2.18 Participant

 

An employee of the Employer who is eligible to participate in this Plan
according to the criteria adopted from time to time by the Plan Committee and
who elects to participate in this Plan.

 

2.19 Plan

 

This Scientific-Atlanta Executive Deferred Compensation Plan, as amended from
time to time.

 

2.20 Plan Committee

 

The Human Resources and Compensation Committee of the Board of Directors of
Scientific-Atlanta, Inc. or such other committee as shall be designated by the
Board of Directors from time to time.

 

2.21 Plan Year

 

The period beginning on the first day of July of each calendar year and ending
on and including the last day of June of the next calendar year.

 

2.22 Salary

 

The base salary, including any raises in salary, earned by a Participant in
connection with his or her employment with the Employer and payable to a
Participant by the Employer in a Plan Year.

 

2.23 Savings Match

 

This term is defined in Section 5.3.

 

2.24 Savings Match Account

 

An account maintained pursuant to and in accordance with the terms and
conditions set forth in Article V hereof.

 

3



--------------------------------------------------------------------------------

2.25 SERP Payments

 

This term is defined in Section 2.4.

 

2.26 Severance Payments

 

This term is defined in Section 2.4.

 

2.27 Total Disability

 

A physical or mental condition which is expected to be totally and permanently
disabling as determined in accordance with the terms and conditions of the
long-term disability insurance plan currently or most recently maintained by the
Employer for the benefit of the Participant claiming to be totally disabled.

 

2.28 1985 Plan Payments

 

This term is defined in Section 2.4.

 

2.29 401(k) Plan

 

This term is defined in Section 5.3.

 

Article III—Eligibility and Participation

 

3.1 Eligibility

 

Employees who are eligible to participate in this Plan will be identified by the
Plan Committee according to criteria adopted from time to time by the Plan
Committee. Only Employees designated by the Plan Committee as eligible to
participate in the Insurance Fund will be eligible to defer Election Amounts
into the Insurance Fund. Such identification shall be conclusive and binding
upon all persons.

 

3.2 Participation

 

The Plan Committee shall notify in writing each employee who becomes eligible to
participate in this Plan of his or her eligibility. Eligible employees may
participate in this Plan by submitting an Election Form in accordance with
Section 4.1 hereof. Such election to participate shall be effective upon the
receipt and acceptance by the Plan Committee of such Election Form.

 

3.3 Additional Compensation

 

A Participant shall receive the Deferred Benefits provided for herein in
addition to any compensation or other benefits paid or provided to the
Participant by the Employer. In the event that a Participant’s participation in
this Plan shall cause the Participant to receive a reduced benefit under any
pension plan maintained by the Employer for the benefit of the Participant, then
the Employer shall pay the Participant, at the same time and in the same manner
as would have been paid under such pension plan, the additional pension benefits
that the Participant would have received under such pension plan if the
Participant had not participated in this Plan, unless the Participant is
entitled to receive such additional pension benefits under some other plan
maintained by the Employer for the benefit of the Participant.

 

Article IV—Compensation Deferral

 

4.1 Compensation Deferral Election

 

A Participant shall make a Compensation Deferral Election by executing and
submitting to the Plan Committee an Election Form. The Election Form shall
specify the Election Amount, the Deferred Benefit Commencement Date, the method
of payment of the Deferred Benefits attributable to the election, the
Beneficiary

 

4



--------------------------------------------------------------------------------

selected by the Participant to receive such Deferred Benefits in the event of
the Participant’s death, the investment option(s) selected pursuant to Section
5.4, and any optional payment instructions for involuntary termination of
employment, disability and death. An election to defer future Salary may be made
either before or during the Plan Year, provided, however, that any such election
must be submitted to the Plan Committee at least thirty (30) days prior to the
applicable fiscal quarter and must apply to at least the entire fiscal quarter.
An election to defer all or a portion of the payment of any Annual Incentive
Plan Payment, a Long-Term Incentive Plan Payment, Other Incentive Compensation,
1985 Plan Payments, Severance Payments or SERP Payments must be made at least
ninety (90) days prior to the date the Participant is entitled to receive such
payment. Subject to the limitations in Section 5.4 relating to changing
investment options, a Participant may revise or change any election or
instruction contained in any Election Form, other than the Election Amount, by
submitting to the Plan Committee a revised Election Form at least ninety (90)
days prior to the effective date of such revision or change; provided however,
that Participant cannot change the deferral or payment period with respect to a
particular Compensation Deferral Election if payouts have commenced under such
Compensation Deferral Election.

 

4.2 Election Amounts

 

Each Election Amount shall be selected as follows:

 

(a) With respect to Salary, a participant may defer a specified percentage of
the Salary which the Participant will earn and receive during the balance of the
Plan Year. Percentage deferrals must be in increments of five percentage points.
A Participant may elect to defer up to 100% of his/her Salary, provided that
such deferral will be reduced by amounts necessary to pay the Participant’s
portion of applicable taxes and other deductions which the Participant may have
authorized.

 

(b) With respect to an Annual Incentive Plan Payment, a Long-Term Incentive Plan
Payment, Other Incentive Compensation, 1985 Plan Payments, Severance Payments or
SERP Payments, a Participant may defer either a specified percentage of the
entire payment or a specified percentage of the payment above a stated dollar
amount; provided, however, that any such percentage must be an increment of five
percentage points.

 

4.3 Investment Election

 

A Participant shall specify in his or her Compensation Deferral Election the
percentage of the Election Amount to be credited to the investment options
listed in Section 5.4(d), as modified from time to time by the Plan Committee.

 

4.4 Reduction of Compensation

 

The Employer shall deduct Election Amounts deferred from a Participant’s Salary
ratably over each remaining pay period in the Plan Year. The Employer shall
deduct Election Amounts deferred from an Annual Incentive Plan Payment, a
Long-Term Incentive Plan Payment, Other Incentive Compensation, 1985 Plan
Payments, Severance Payments or SERP Payments at the time such payment is
otherwise payable.

 

4.5 Deferred Benefit Commencement Date

 

Except as otherwise provided in Article VI hereof, and except for amounts
deposited into the Insurance Fund, a Participant shall specify in his or her
Compensation Deferral Election a Deferred Benefit Commencement Date for the
Election Amount to be deferred pursuant to such Compensation Deferral Election.
The permissible Deferred Benefit Commencement Dates are (i) a set date which is
no earlier than July 1 following the end of the Plan Year in which the Election
Amount is deferred; (ii) the Participant’s Employment Termination Date, or (iii)
a date which is either the fifth or tenth anniversary of the Participant’s
Employment Termination Date. The term “Retirement” used as a designation on any
Election Form for a Deferred Benefit Commencement Date shall mean the
Participant’s Employment Termination Date.

 

5



--------------------------------------------------------------------------------

4.6 Deferred Benefit Commencement Date; Method of Payment

 

(a) Except as otherwise provided in Article VI hereof, the Election Amounts that
accumulate in a Deferred Benefit Account as a result of a Participant’s making a
Compensation Deferral Election will be paid by the Company to the Participant in
the manner and commencing on the Deferred Benefit Commencement Date designated
with respect to the Compensation Deferral Election in an Election Form.

 

(b) Except as otherwise provided in Article VI hereof, the Participant may elect
to receive payment of the Deferred Benefits held in the form of cash, which
Deferred Benefits are attributable to a Compensation Deferral Election and which
are held in any investment option (other than the Insurance Fund), pursuant to
one of the following methods:

 

(1) Annual, semi-annual or quarterly installments payable over a five, ten or
fifteen year period, and commencing on the respective Deferred Benefit
Commencement Date; or

 

(2) A single lump sum payment of the entire balance of the respective Deferred
Benefit Account, determined as of the Deferred Benefit Commencement Date and
payable as soon as administratively practicable thereafter.

 

4.7 Designation of Beneficiaries

 

A Participant shall designate a Beneficiary with respect to each Compensation
Deferral Election and may change the Beneficiary designation with respect to any
Compensation Deferral Election at any time by submitting to the Plan Committee a
revised Beneficiary designation in writing reflecting the change.

 

Article V—Deferred Benefit Accounts

 

5.1 Deferred Benefit Accounts

 

The Employer shall cause to be established and maintained a separate Deferred
Benefit Account for each Compensation Deferral Election. The Employer shall
credit the Election Amount (less any amount that the Employer may be required
from time to time to withhold pursuant to federal, state or local law) deferred
pursuant to each such Election Form to the Participant’s appropriate Deferred
Benefit Account, and to the investment option selected by the Participant
pursuant to Section 5.4(d), as of the date deferred from Participant’s
Compensation as provided in Section 4.1 hereof.

 

5.2 Determination of Deferred Benefit Account

 

As of each Determination Date, the current balance of a Participant’s Deferred
Benefit Account shall be the sum of (i) the value of all investment options
selected by the Participant under Section 5.4(d) as of the Determination Date,
plus (ii) the value, as of the Determination Date, of Participant’s Savings
Match Account (as defined below).

 

5.3 Determination of Savings Match Account Balance

 

Beginning January 1, 2001, the Employer shall cause to be established and
maintained a separate Savings Match Account for each Participant (i) whose
Eligible Compensation exceeds $170,000, as adjusted by 401(a)(17) and (ii) who
contributed either (a) 6% of his Eligible Compensation for the preceding
calendar year or (b) $10,500 (as adjusted by 402(g)) of his Eligible
Compensation in the preceding calendar year, to the Scientific-Atlanta, Inc.
Voluntary Employee Retirement and Investment Plan (the “401(k) Plan”). On or
before January 31 of each calendar year, the Plan Committee shall credit to the
Participant’s Savings Match Account an amount equal to the additional matching
contribution that would have been made under the 401(k) Plan had the amount(s)
of Eligible Compensation plus LTIP Payments for the preceding calendar year been
contributed to the 401(k) Plan and the compensation or deferral limits under
Sections 401(a)(17) and 402(g) of the Code had not applied to the 401(k) Plan
(the “Savings Match”); provided, however, for calendar year 2000, only the
amounts deferred from Eligible Compensation and LTIP Payments after July 1,
2000, shall be eligible for any Savings Match. The Plan Committee

 

6



--------------------------------------------------------------------------------

shall credit the Savings Match to the investment options in the same proportion
as the Compensation Deferral Election(s) that were made throughout the preceding
calendar year, except that the Savings Match attributable to the Insurance Fund
for the Participant shall be placed in the Fixed Income Fund for such
Participant. The Plan Committee shall provide a retroactive credit to the
Savings Match Account in an amount equal to earnings attributable to the Savings
Match based on the investment options that the Participant selected under the
Plan.

 

5.4 Investment Options

 

(a) Beginning July 1, 2000, subject to the limitations of Section 3.1, a
Participant may select one or more investment options listed in 5.4(d) for each
Compensation Deferral Election relating to Compensation deferred under the Plan
on or after July 1, 2000. Any investment option selection must specify the
percentage of the amount specified in the Compensation Deferral Election to be
invested in each investment option in 1% increments. All deferrals made to the
Plan prior to July 1, 2000 shall remain in the Fixed Income Fund, except that
Insurance Fund Participants may transfer all or a portion of the pre-July 1,
2000 Fixed Income Fund balance to the Insurance Fund at any time.

 

(b) Any investment option selection made by a Participant for the investment of
his Account shall be made in accordance with this section. The Participant shall
make the initial investment option selection on a form provided by the Plan
Committee. Thereafter the Participant may modify his initial investment option
selection for past amounts deferred and/or for future deferrals by notifying the
Plan Committee or its designated agent of the modification in the manner
permitted under the Plan Committee’s guidelines. A Participant may modify his
investment option selection during the ten-day period commencing on July 1 of
each year, except that Participants eligible to participate in the Insurance
Fund may modify their investment option from any investment option to the
Insurance Fund at any time. Any investment option modification shall be
implemented as soon as administratively practicable following the Plan
Committee’s receipt of a written investment option selection modification. An
investment option selection for a Compensation Deferral Election shall remain in
effect until superseded by a subsequent investment option selection
modification, or until the complete distribution of the Participant’s Deferred
Benefits related to that Compensation Deferral Election.

 

(c) If a Participant fails to submit an investment option selection for a
Compensation Deferral Election, or if a Participant’s investment option
selection does not equal 100%, the portion of the Participant’s Compensation
Deferral Election that is not subject to an investment option selection shall be
invested in the Fixed Income Fund.

 

(d) The investment options offered by the Plan are:

 

(i) Fixed Income Fund (defined in Section 2.13);

(ii) Insurance Fund (defined in Section 2.15); and

(iii) Such other investment options as are made available under the Plan by the
Plan Committee from time to time.

 

5.5 Statement of Accounts

 

Within ninety (90) days after each Determination Date, the Plan Committee shall
submit to each Participant a statement in such form as the Plan Committee shall
deem desirable, setting forth a summary of the Compensation Deferral Elections
made, the current balances of the Deferred Benefit Accounts maintained for the
Participant as of the Determination Date, and the current balance of the Savings
Match Account maintained for the Participant as of the Determination Date.

 

Article VI—Payment of Deferred Benefits

 

6.1 General

 

Except as otherwise provided herein, Deferred Benefits in each Deferred Benefit
Account shall be payable to a Participant upon the Deferred Benefit Commencement
Date for such Account and pursuant to the manner of payment selected by the
Participant on the applicable Election Form or any permitted modification
thereof. If the

 

7



--------------------------------------------------------------------------------

Participant has elected to receive such Deferred Benefits in installments, the
amount payable in the first year of such installments shall be an amount that
will fully amortize the balance in the Participant’s Deferred Benefit Account
determined as of the Deferred Benefit Commencement Date over the five, ten, or
fifteen year period. Thereafter, the amount payable in each succeeding year
shall be adjusted to an amount that will fully amortize the remaining balance in
such Deferred Benefit Account over the remaining years in the aforesaid five,
ten, or fifteen year installment period. Proceeds of life insurance purchased
with amounts credited to the Insurance Fund shall be payable as provided in the
respective policy or policies and the applicable insurance proceeds payment
agreement.

 

6.2 Termination of Employment

 

Except for amounts deferred into a Insurance Fund, Deferred Benefits shall be
paid to a Participant upon his or her termination of employment, as follows:

 

(a) Upon the involuntary termination of a Participant’s employment by the
Employer, the amount in each Deferred Benefit Account shall be payable to the
Participant either (i) in the manner specified by the Participant in his or her
Election Form to apply in the event of his or her involuntary termination by the
Employer; or (ii) if no such specification is made, on the Deferred Benefit
Commencement Date that applies to such Deferred Benefit Account, pursuant to the
method requested by the Participant in his or her Election Form.

 

(b) Upon the voluntary termination of employment by a Participant prior to
attaining fifty-five years of age:

 

(1) the amounts in each of the Participant’s Deferred Benefit Accounts shall
cease to earn interest and the balance of each Deferred Benefit Account shall be
determined as of the nearest pay date following the Participant’s Employment
Termination Date determined in accordance with Article V hereof; and

 

(2) the Employer shall pay the Participant the balance of each such Deferred
Benefit Account not according to the Participant’s elections as specified in his
or her Election Forms but in a lump sum, to be paid within sixty (60) days of
the Participant’s voluntary termination.

 

(c) Upon the voluntary termination of employment with the Employer by a
Participant who is fifty-five years or older the Employer will pay out to such
Participant all amounts in his or her Deferred Benefit Account in accordance
with the instructions in the applicable Election Form.

 

(d) Other provisions of this Plan to the contrary notwithstanding, in the event
that a Participant’s employment with the Employer is terminated for any reason,
voluntarily or involuntarily, within two (2) years after a “Change in Control”
of Scientific-Atlanta, Inc., the Employer shall pay the Participant the amounts
in the Participant’s Deferred Benefit Accounts according to the terms of Section
6.2(a) hereof as if the Participant had been terminated involuntarily. For
purposes of this Plan, a “Change in Control” shall mean any of the following
events:

 

(1) The acquisition in one or more transactions by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”) of “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of twenty percent (20%) or
more of the combined voting power of the Company’s then outstanding voting
securities (the “Voting Securities”), provided, however, that for purposes of
this Section 6.2(d)(1), the Voting Securities acquired directly from the Company
by any Person shall be excluded from the determination of such Person’s
Beneficial Ownership of Voting Securities (but such Voting Securities shall be
included in the calculation of the total number of Voting Securities then
outstanding); or

 

(2) The individuals who are members of the Incumbent Board (as defined below),
cease for any reason to constitute at least two-thirds of the Board. The
“Incumbent Board” shall include the individuals who as of August 20, 1990 are
members of the Board and any individual becoming a director subsequent to August
20, 1990 whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board; provided, however, that any individual who
is not a member of the Incumbent Board at the time he or she

 

8



--------------------------------------------------------------------------------

becomes a member of the Board shall become a member of the Incumbent Board upon
the completion of two full years as a member of the Board; provided, further,
however, that notwithstanding the foregoing, no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office (i) as
a result of either an actual or threatened “election contest” (within the
meaning of Rule 14a-11 promulgated under the 1934 Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) or (ii) with the approval of the other Board
members, but by reason of any agreement intended to avoid or settle a Proxy
Contest; or

 

(3) Approval by stockholders of the Company of (i) a merger or consolidation
involving the Company if the stockholders of the Company, immediately before
such merger or consolidation, do not own, directly or indirectly, immediately
following such merger or consolidation, more than eighty percent (80%) of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger or consolidation in substantially the same proportion
as their ownership of the Voting Securities immediately before such merger or
consolidation or (ii) a complete liquidation or dissolution of the Company or an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because twenty percent (20%) or more of the then outstanding Voting
Securities is acquired by (i) a trustee or other fiduciary holding securities
under one or more employee benefit plans maintained by the Company or any of its
subsidiaries or (ii) any corporation which, immediately prior to such
acquisition, is owned directly or indirectly by the stockholders of the Company
in the same proportion as their ownership of stock in the Company immediately
prior to such acquisition.

 

Moreover, notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person, provided, that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall be deemed to have occurred.

 

(e) Other provisions of this Plan to the contrary notwithstanding, this Plan may
not be modified, amended or terminated within two (2) years after a Change in
Control.

 

6.3 Total Disability

 

Except for amounts deferred into a Insurance Fund, Deferred Benefits shall be
paid to a Participant upon his or her becoming Totally Disabled, as follows:

 

(a) Upon the determination that a Participant is Totally Disabled.

 

(1) No further deferrals will be made from his or her Compensation: and

 

(2) the Employer shall pay the Participant the balance in each of the
Participant’s Deferred Benefit Accounts as if the Participant had been
terminated involuntarily, as set forth in Section 6.2(a), unless the Participant
has specified in his or her Election Form a different manner of payment.

 

(b) For purposes of this Plan, once a Participant is determined to be Totally
Disabled, he or she will continue to be deemed Totally Disabled irrespective of
the Participant’s ceasing to be considered Totally Disabled for purposes of any
other plan maintained by the Employer.

 

9



--------------------------------------------------------------------------------

(c) In the event that a Totally Disabled Participant recovers and resumes active
employment with the Employer such Totally Disabled Participant may resume
participation in this Plan at the discretion of the Plan Committee; provided,
however, that in any event the Totally Disabled Participant shall continue to
receive payments of Deferred Benefits that are then being paid pursuant to the
terms of this Plan.

 

6.4 Death

 

Except for amounts deferred into a Insurance Fund, Deferred Benefits shall be
paid upon the death of a Participant, as follows:

 

(a) Upon the death of a Participant, the Employer shall pay the amounts in each
of the Participant’s Deferred Benefit Accounts to the Beneficiary designated by
the Participant with respect to each Compensation Deferral Election in each of
his or her respective Election Forms, or, if the Participant fails to so
designate a Beneficiary, to his or her estate.

 

(b) If the Participant dies prior to his or her Employment Termination Date, the
Employer shall pay to each respective Beneficiary or to the Participant’s
estate, as the case may be, the amounts in each of the Participant’s respective
Deferred Benefit Accounts, in the same manner as for the Participant who has
been terminated involuntarily, as set forth in Section 6.2(a).

 

(c) If the Participant dies following his or her Employment Termination Date but
prior to his or her receiving the full payment of all Deferred Benefits payable
to him or her, the Employer shall pay to each of the respective Beneficiaries or
to the Participant’s estate, as the case may be, the same Deferred Benefit in
the same manner as it otherwise would have paid to the Participant as if the
Participant had not died, unless the Participant has specified in his or her
Election Form a different manner of payment to a Beneficiary.

 

(d) Notwithstanding the other provisions of Section 6.4, a Beneficiary may
request a different payment schedule than what has been elected by the
Participant, if such change does not further defer the scheduled payout, by
submitting a request in writing to the Plan Committee. The granting of any such
request shall be within the discretion of the Plan Committee.

 

(e) If a Beneficiary who is receiving Deferred Benefits pursuant to this Plan
dies, the remainder of the Deferred Benefits to which such Beneficiary was
entitled at the time of his or her death shall continue to be payable to the
beneficiary or beneficiaries designated by such Beneficiary in writing to the
Plan Committee (or to the Beneficiary’s estate or heirs if he or she fails to
designate a beneficiary or beneficiaries).

 

Article VII—Hardship Withdrawals

 

7.1 Hardship Withdrawals. A Participant may request a Hardship Withdrawal of all
or a portion of his or her Deferred Benefits (excluding amounts deferred into a
Insurance Fund) before the Deferred Benefit Commencement Date, as follows:

 

(a) The request for withdrawal must be to meet an “unforeseeable emergency.”

 

(b) For purposes of this Article VII, an unforeseeable emergency is a severe
financial hardship to the Participant resulting from a sudden and unexpected
illness or accident of the Participant or a dependent of the Participant, loss
of Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The circumstances that will constitute an unforeseeable
emergency will depend upon the facts of each case, but, in any case, a hardship
withdrawal may not be made to the extent that such hardship is or may be
relieved:

 

(1) Through reimbursement or compensation by insurance or otherwise,

 

(2) By liquidation of the participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship, or

 

10



--------------------------------------------------------------------------------

(3) By cessation of deferrals under the Plan.

 

(c) The request for a Hardship Withdrawal must be made in writing to the Plan
Committee and shall state the amount requested, the unforeseeable emergency to
which the amount will be applied and shall also affirm that no other assets are
reasonably available to meet the emergency.

 

(d) The Plan Committee shall consider applicable regulatory standards in
assessing whether to grant a request for a Hardship Withdrawal.

 

Article VIII—Plan Administration

 

8.1 Plan Committee

 

This Plan and all matters related to it shall be administered by the Plan
Committee. The Plan Committee shall have the authority to interpret the
provisions of this Plan and to resolve all questions arising in the
administration, interpretation and application of this Plan. Any such
determination by the Plan Committee shall be conclusive and binding on all
persons.

 

8.2 Claim Procedures

 

Any Participant or Beneficiary claiming a benefit, or requesting an
interpretation, any information, or a ruling under this Pan shall present the
request, in writing, to the Plan Committee, which shall respond in writing
within thirty (30) days from the date on which it receives the claim or request.

 

Article IX—Participant’s Rights

 

9.1 Ineligibility to Participate in Plan

 

In the event that the Plan Committee determines that a Participant has become
ineligible to continue to participate in this Plan, the Plan Committee may
terminate Participant’s participation in this Plan upon ten (10) days’ prior
written notice to the Participant. In such event, the Participant will not be
entitled to make further Compensation Deferral Elections, but all current
Compensation Deferral Elections shall continue in effect. All Deferred Benefit
Accounts shall be payable as otherwise provided in Article VI hereof.

 

9.2 Termination of Plan

 

Subject to the provisions of Section 6.2(e) of this Plan, the Board of Directors
of Scientific-Atlanta, Inc. may terminate this Plan at any time, and termination
of this Plan shall be effective upon ten (10) days’ written notice to all
Participants in the Plan. Upon such termination of this Plan, the Employer shall
pay all active Participants their Deferred Benefits as provided in Section
6.2(a) as if the employment of the Participant by the Company had been
involuntarily terminated. Upon termination of the Plan, amounts credited to the
Deferred Benefit Accounts of each Participant shall earn interest at the
interest rate provided by the Fixed Income Fund until such amounts are paid to
the Participant.

 

9.3 Participant’s Rights

 

The right of a Participant or his or her Beneficiary or estate to receive any
benefits under this Plan shall be solely that of an unsecured creditor of the
Employer. Any asset acquired or held by the Employer or funds allocated by the
Employer in connection with the liabilities assumed by the Employer pursuant to
this Plan shall not be deemed to be held under any trust for the benefit of any
Participant or of any of Participant’s Beneficiaries or to be security for the
performance of the Employer’s obligations hereunder but shall be and remain a
general asset of the Employer. Provided, however, that nothing herein shall
affect the rights of the Participant with regard to this Plan under that certain
Benefits Protection Trust, between Scientific-Atlanta, Inc. and Wachovia Bank &
Trust Co., N.A., dated February 13, 1991, as amended from time to time.

 

11



--------------------------------------------------------------------------------

9.4 Spendthrift Provision

 

Neither a Participant nor any person claiming through a Participant shall have
the right to commute, sell, assign, transfer, pledge, mortgage or otherwise
encumber, transfer, hypothecate or convey any Deferred Benefit payable hereunder
or any part thereof in advance of it actually having been received by a
Participant or other appropriate recipient under this Plan, and the right to
receive all such Deferred Benefits is expressly declared to be non-assignable
and non-transferable. Prior to the actual payment thereof, no part of the
Deferred Benefits payable hereunder shall be subject to seizure or sequestration
for the payment of any debts, judgments, alimony or separate maintenance owed by
a Participant or any person claiming through a Participant or be transferable by
operation of law in the event of a Participant’s or any such other person’s
bankruptcy or insolvency.

 

9.5 Plan Not An Employment Agreement

 

This Plan shall not be deemed to constitute an employment agreement between the
Employer and any Participant, and no provision hereof shall restrict the right
of the Employer to discharge a Participant as an employee of the Employer or the
right of a Participant to voluntarily terminate his or her employment with the
Employer.

 

9.6 Cooperation

 

Each Participant will cooperate with the Employer by furnishing any and all
information reasonably requested by the Employer in order to facilitate the
payment of Deferred Benefits hereunder and by taking any such other actions as
the Employer or the Plan Committee may reasonably request.

 

9.7 Offset

 

If a Participant or his or her Beneficiary, as the case may be, shall be
indebted to the Employer at any time that Deferred Benefits are to be paid to a
Participant or his or her Beneficiary under this Plan, then the Employer may
reduce such Deferred Benefits by the amount of such indebtedness prior to the
payment of the Deferred Benefits.

 

Article X—Miscellaneous

 

10.1 Amendments and Modifications

 

Subject to the provisions of Section 6.2(e) of this Plan, the Board of Directors
of Scientific-Atlanta, Inc. may amend this Plan in any respect at any time,
provided, however, that any amendment that does not involve a material change in
the nature of the Plan or a material increase in the cost of the Plan may be
adopted in writing, without approval of the Board of Directors, by the Plan
Committee.

 

10.2 Inurement

 

This Plan shall be binding upon and shall inure to the benefit of the Employer
and each Participant hereto, and their respective beneficiaries, heirs,
executors, administrators, successors and assigns.

 

10.3 Governing Law

 

This Plan shall be interpreted and administered in accordance with the Employee
Retirement Income Security Act of 1974, as amended. To the extent that state law
is applicable, however, the laws of the State of Georgia shall apply.

 

10.4 Tax Withholding

 

All payments made pursuant to this Plan shall be subject to the withholding of
state and federal taxes, FICA tax or other taxes to the extent required by
applicable law. The Plan Committee shall, before delivery of a cash

 

12



--------------------------------------------------------------------------------

payment require the Participant to make arrangements satisfactory to the Plan
Committee to satisfy such withholding requirements.

 

To record the adoption of the Plan (as amended and restated) by the Board on May
15, 2002, the Company has caused its authorized officers to execute this Plan.

 

SCIENTIFIC-ATLANTA, INC.

 

By:                                                         

 

Brian C. Koenig

 

Title: Senior Vice President –

Human Resources

 

By:                                                         

 

William E. Eason, Jr.

 

Title: Senior Vice President,

General Counsel and Corporate

Secretary

 

13